Citation Nr: 0408807	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  00-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an aneurysm 
secondary to the veteran's service-connected stricture of the 
anus, the residuals of a hemorrhoidal operation.

2.  Entitlement to a compensable evaluation for the residuals 
of malaria.

3.  Entitlement to an increased evaluation for stricture of 
the anus, residuals of hemorrhoidal operations, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The original appeal to the Board 
also included the issue of entitlement to service connection 
for the residuals of pneumonia.  

In February 2002, the veteran testified and provided evidence 
on all four issues at a hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  Following the hearing, the Board issued a 
decision on the merits of the veteran's claim for entitlement 
to service connection for the residuals of pneumonia.  The 
date of that decision was June 2002.  With respect to the 
other three issues, the Board notified the veteran that it 
was deferring issuing a decision on the other issues and that 
it would be undertaking additional development of those 
issues pursuant to 38 C.F.R. § 19.9(a)(2) (2003).  The Board 
notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would issue a decision.

Development on the issue occurred and the information 
obtained was included in the claims folder.  Nevertheless, in 
May 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) issued Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  In the case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Therefore, in accordance with the 
instructions given by the Federal Circuit Court, the claims 
were remanded to the RO in May 2003.  The case has since been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issues on appeal has been developed.

2.  An aneurysm was not present during military service or 
attributable to any incident therein.

3.  The veteran's service-connected malaria is currently 
asymptomatic.   

5.  The veteran's service-connected stricture of the anus, 
with hemorrhoids disability is not currently manifested by 
constant leaking, fissures or anemia.  


CONCLUSIONS OF LAW

1.  An aneurysm was not incurred in or aggravated by service 
nor is it proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.310(a) (2003).

2.  The criteria for a compensable evaluation for the 
residuals of malaria have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, 
Diagnostic Code 6304 (2003). 

3.  The criteria for an evaluation in excess of 30 percent 
for hemorrhoids, including stricture of the anus, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 7333 and 7336 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claims, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the original rating 
decision, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs).  Specifically, 
in those documents, the appellant has been told that he 
needed to submit evidence supporting his assertions that his 
two disabilities are more disabling and that his cardiac 
disability is medically related to his service-connected 
hemorrhoid residuals.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
Additionally, in order to ensure that an adequate evaluation 
of the veteran's disabilities was procured and before the VA, 
the veteran underwent a recent medical examination in 
February 2003.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  The 
veteran was also provided a recent medical examination in 
order to assess the severity and existence of the 
disabilities at issue.  Moreover, the veteran was given the 
opportunity to present evidence and testimony before the 
Board - an opportunity that was exercised by the veteran in 
February 2002.  It seems clear that the VA has given the 
veteran every opportunity to express his opinions with 
respect to his claim; the VA has obtained all known documents 
that would substantiate the veteran's assertions; and, the 
veteran has undergone an examination so that the VA would 
have a complete picture of the veteran's disabilities.  

The Board notes that the VCAA notification letters sent to 
the veteran properly notified him of his statutory rights.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the second letter, dated July 2003, did 
request a response within 30 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002).  Notwithstanding the 
conflict, the veteran did provide additional information to 
the VA after that deadline, and that information was readily 
accepted by the VA.  An amendment to the VCAA was recently 
enacted clarifying that the one-year period within which 
evidence may be submitted does not prohibit VA from making a 
decision on a claim before expiration of that time period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2003), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Satisfying the strict letter 
holding in Pelegrini would require the Board to dismiss every 
case that did not absolutely meet these standards.  Such an 
action would render a rating decision promulgated prior to 
providing the veteran full VCAA notice void ab initio, which 
in turn would nullify the notice of disagreement and 
substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  That 
is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action.  Following the rating decision, the claimant 
would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, D.C.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  The 
veteran was not prejudiced because he does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
his claim.  The Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided, as a 
result of a Board remand, by the AOJ prior to the transfer 
and the second certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003).  As such, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the veteran.

I.  Service Connection

The veteran that service connection is warranted for an 
aneurysm (cardiac disability) secondary to his service-
connected stricture of the anus and the residuals of a 
hemorrhoidal operation.  An aneurysm is "a sac formed by the 
dilatation of the wall of an artery, a vein, or the heart."  
Dorland's Illustrated Medical Dictionary 80 (28th ed. 1994).  

Under 38 U.S.C.A. § 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2003), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2003).  The United 
States Court of Appeals for Veterans Claims (Court), 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a claim 
for secondary service connection, a veteran must demonstrate 
that a current disability is the result of a service-
connected disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

The veteran's service medical records show treatment for 
several disabilities, to include hemorrhoids and malaria.  
They do not, over a period of four years, reflect treatment 
for or findings indicative of a heart disorder of any kind, 
including an aneurysm.  Moreover, they do not suggest that 
the veteran's hemorrhoids were effecting, in some manner, his 
heart, or the veins and arteries around the heart.

In 1991, the veteran file a claim at the RO.  With his claim, 
the veteran submitted a typed document from Goodyear 
Aerospace Corporation.  The document was dated from April 
1978.  In that document it was reported that the veteran had 
been granted a disability pension - the reasons for the 
veteran's disability were degenerative arthritis of the spine 
and angina pectoris.  

The record reflects that the veteran submitted a record of 
treatment, dated December 1992, from B. D. Zaretzky, M.D.  In 
that document Dr. Zaretzky discussed another disability not 
related to a cardiac disability.  Nevertheless, Dr. Zaretzky 
noted on his diagnosis that the veteran had an aortic 
aneurysm by history along with angina and atherosclerotic 
heart disease (by history).  

Finally, in February 2000, the veteran submitted a written 
statement claiming that the aneurysm was related to his 
hemorrhoid disability.  Specifically, he asserted that the 
aneurysm was caused by "straining" during bowel movements.

The veteran submitted private medical records with respect to 
his various cardiac disabilities.  Specifically, a F. A. 
Labagnara, D.O., in February 2000, wrote that the veteran's 
hemorrhoids were affecting his aneurysm.  However, Dr. 
Labagnara did not specify how they were affecting the 
aneurysm.  Moreover, Dr. Labagnara did not opine as to 
whether the hemorrhoids or the stricture of the anus caused 
the aneurysm.  Additionally, Dr. Labagnara submitted a second 
statement that noted that the earlier aneurysm comment was 
based upon the history provided by the veteran and was not 
based on an actual examination of the veteran.  

To support his claim, the veteran proffered testimony before 
the Board in February 2002.  During that hearing, the veteran 
merely said that he was suffering from an aneurysm.  He was 
not medically specific as to how his hemorrhoid disability 
caused his aneurysm; he only offered conjecture.

In conjunction with the Board's development request, the 
veteran underwent a VA medical examination in February 2003.  
The examiner conducted a rectal examination and noted the 
following:

There is no external hemorrhoid seen.  
Anal sphincter control is good.  Anal 
opening admitted the index finger easily 
and was not tight.  There is no stricture 
or fissure.  There is no fecal stain seen 
in the underwear.  The prostate is 
normal.  No rectal mass felt or pain 
elicited.

Laboratory testing was accomplished and the veteran was found 
to be not suffering from the residuals of malaria.  

With respect to the question as to whether the veteran's 
service-connected anal disability caused or resulted in the 
development of a cardiac condition, the examiner opined:

It is NOT likely that the patient's 
abdominal aortic infrarenal aneurysm was 
caused by his anal stricture.  He does 
not have anal stricture.  Chronic 
constipation does not cause aneurysm to 
develop.

It may be argued that the first opinion provided by Dr. 
Labagnara fulfills the provisions of 38 C.F.R. § 3.303(d) 
(2003) since a medical professional has linked the veteran's 
service-connected hemorrhoid residuals with his aneurysm.  
The Board holds that the statement is inconclusive, 
speculative, and contradicted by Dr. Labagnara's second 
clarifying statement.    

Moreover, this one written document is deemed to be of 
limited weight as the statement fails to assert a medical 
basis upon which the supposition was predicated.  The Court 
has made it clear that medical possibilities and unsupported 
medical opinions carry negligible probative weight.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Perman 
v. Brown, 5 Vet. App. 237, 241 (1993).  

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

In other words, since the doctor based his conclusion on the 
history provided by the veteran, such an opinion constitutes 
"non-evidence" with no positive or negative weight, or at 
best, little positive weight due to its lack of rationale or 
explanation.  That is, Dr. Labagnara did not provide 
treatises, manuals, or other documents that would support his 
original assertion.  An examiner's opinion must be supported 
by clinical evidence and not merely general conclusions based 
on a history furnished by the appellant.  Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Consequently, his suppositions 
are no better than the facts alleged by the claimant, and may 
be accorded little weight with regard to the etiology of the 
veteran's current disability.  See also LeShore v. Brown, 8 
Vet. App. 406 (1995); also Swann v. Brown, 5 Vet. App. 229 
(1993).

Notwithstanding the assertions made by the VA physician and 
the lack of other supporting medical evidence, the veteran 
has continued to assert that he suffers from an aneurysm and 
that this condition is the result of his service-connected 
hemorrhoid disability (and the residuals thereof).  
Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any medical evidence, either from a private 
doctor or a VA physician, which would relate the veteran's 
current disability with the veteran's service-connected 
hemorrhoid disorder.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may be suffering from manifestations or symptoms related 
to an aneurysm.  However, he is not competent to say that he 
has an actual disability that is related to his service or a 
service-connected disability.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from an aneurysm, medical evidence 
positively and conclusively etiologically linking this 
disability with the veteran's military service or a service-
connected disability has not been presented.  Moreover, there 
is no evidence showing that the current disability began 
while the veteran was in service.  Instead, the evidence 
indicates that the veteran's aneurysm did not begin 
exhibiting symptoms and manifestations until the late 1980s 
or early 1990s - some 30 plus years after the veteran was 
discharged from the military.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).  The veteran's claim is thus 
denied.  

II.  Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  


A.  Malaria

The veteran's malaria residuals have been rated as 
noncompensable pursuant to the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 6304 (2003).  Under Diagnostic 
Code 6304 a 100 percent rating for malaria is assigned when 
there is an active disease process.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, malaria is to be rated as residuals such 
as liver or spleen damage under the appropriate system.  See 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2003).

The record shows that the veteran suffered from malaria 
during World War II.  The medical records do show that since 
1945 the veteran has suffered from colds, fevers, pneumonia, 
and the like.  However, he has not been diagnosed as 
suffering from an active case of malaria.  The Board notes 
that when the veteran was last examined and blood work was 
accomplished in February 2003, the results were negative for 
the presence of malarial parasites in the blood smears.  
Additionally, the most recent VA examination along with the 
veteran's medical treatment records fail to show treatment 
for or complaints involving the liver or spleen.  

Accordingly, the Board finds no residual disability resulting 
from the malaria.  Thus, the preponderance of the evidence is 
against the veteran's claim.  The Board, in reaching this 
conclusion, has considered the veteran's arguments as set 
forth in his written and oral statements to the VA as well as 
his representative's statements regarding the severity of his 
malaria.  While a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability, his or 
her belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is 
not probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Accordingly, in the absence of active disease or any residual 
disability, such as liver or spleen damage, the Board finds 
that there is no basis to award a compensable rating.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for a 
compensable rating.  As the preponderance of the evidence is 
against the claim, the benefit-of-the- doubt doctrine does 
not apply; therefore, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2003) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the evidence of record does not indicate the veteran is 
frequently hospitalized for any malaria residuals and there 
is no indication that it causes a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  

B.  Anal Stricture

As indicated above, during World War II the veteran was 
diagnosed as suffering from hemorrhoids.  After he was 
released from active duty, service connection was granted for 
this condition.  A noncompensable evaluation was assigned.  
The noncompensable evaluation remained in effect from April 
1946 to February 1963.  Shortly thereafter, the veteran's 
rating was increased from zero to 20 to eventually 30 
percent.  The veteran diagnosed disability was expanded to 
include hemorrhoids, the residuals of a hemorrhoidectomy, and 
stricture of the anus.  

The veteran submitted a claim seeking a disability rating 
higher than 30 percent disabling in July 1999.  The veteran 
underwent an examination in December 1999.  On that 
examination, the doctor found:

	. . . The patient states that he 
gets occasional, protruding hemorrhoids, 
but no bleeding.  And, on rectal exam 
today, he was noted to have superficial 
external hemorrhoids at 3 o'clock and 9 
o'clock.  But, no rectal masses were 
noted. . . .

Another examination was performed, as noted above, in 
February 2003.  The results were as follows:  

There is no external hemorrhoid seen.  
Anal sphincter control is good.  Anal 
opening admitted the index finger easily 
and was not tight.  There is no stricture 
or fissure.  There is no fecal stain seen 
in the underwear.  The prostate is 
normal.  No rectal mass felt or pain 
elicited.

Anemia was not diagnosed.  

The review of the veteran's recent private and VA medical 
records is negative for any treatment of hemorrhoids.

The veteran's anal disability has been rated pursuant to 38 
C.F.R. Part 4, Diagnostic Code 7336 (2003), which states that 
a noncompensable evaluation is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent evaluation 
requires large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent evaluation requires hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  Under this 
code, a 20 percent evaluation is the highest rating 
available.  The disability has been further rated pursuant to 
38 C.F.R. Part 4, Diagnostic Code 7333 (2003).  Under this 
criteria, stricture of the rectum and anus, provides for a 30 
percent rating when there is moderate reduction of lumen or 
moderate constant leakage.  A 50 percent rating is assigned 
when there is great reduction of lumen or extensive leakage.  
If the stricture requires colostomy, a 100 percent rating is 
warranted.

None of the veteran's medical records or the recent 
examination has shown that the veteran's hemorrhoids have 
caused persistent bleeding, fissures, or anemia.  Moreover, 
the medical evidence does not indicate that the veteran is 
suffering from extensive leakage and there is no evidence 
suggesting that there has been a reduction of lumen.  
Additionally, the evidence fails to imply that the veteran is 
suffering from fecal incontinence, stool seepage, the loss of 
sphincter control, bloody stools, or that he must use adult 
diapers.  In determining whether an increased evaluation is 
warranted, the VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case an increased rating must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The evidence fails to show 
that this disability is underrated; the disability does not 
meet or approximate the rating criteria for an evaluation in 
excess of 30 percent.  Because there is no competent evidence 
indicative of a more serious anal disability, an increased 
evaluation is not warranted, and the veteran's claim is 
denied.  

As previously noted, an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2003) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for any anal stricture or 
hemorrhoid disability and there is no indication that it 
causes a marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action. 





ORDER

Service connection for an aneurysm secondary to the veteran's 
service-connected stricture of the anus, the residuals of a 
hemorrhoidal operation, is denied.

A compensable evaluation for the residuals of malaria is 
denied.

An increased evaluation for stricture of the anus, the 
residuals of a hemorrhoidal operation, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



